DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance: Clarke et al. (US Patent No. 9,880,180) discloses a method of detecting the presence or amount of a vitamin D metabolite in a sample using mass spectrometry directed to ionizing a vitamin D metabolite or two or more metabolites in a single assay (abstract). Clarke teaches determining the presence or amount of a vitamin D metabolite by tandem mass spectrometry (column 3, lines 14-16), subjecting a vitamin D metabolite to an ionization source (column 2, lines 57-58), detecting the molecular weight of the charged compound and calculating a mass-to-charge ratio (m/z) (column 4, lines 47-49), subjecting the sample to an extraction column (HTLC column) prior to ionization (column 8, lines 5-9) or to a solid phase extraction column (column 7, lines 23-24) or to a turbulent flow liquid chromatography column (high turbulence liquid chromatography (HTLC)) (column 7, lines 2-5) or to a high performance liquid chromatography (HPLC) column (column 7, lines 11-13), analytical columns and the ionization source (mass spectrometry) are connected in an on-line fashion (column 10, lines 9-12), an ionization source such as an atmospheric pressure chemical ionization (APCI) source (column 8, 
However, the prior art neither teaches nor fairly suggests subjecting a non-metabolized vitamin D2 sample to an ionization source to generate one or more precursor ions let alone comprising a mass to charge ratio (m/z) of 397.2 ± 0.5, fragmenting at least one of said precursor ions to generate one or more fragment ions detectable by mass spectrometry wherein the fragment ions selected from the group consisting of ions with m/z of 159.0 ± 0.5, 146.9 ± 0.5, 133.1 ± 0.5, and 121.0 ± 0.5; determining the amount of one or more of the fragmented ions generated by mass spectrometry and relating the presence of non-metabolized vitamin D2 ions. 
Clarke does not teach nor fairly suggest a mass spectrometry method that is conducted as multiple reaction monitoring, precursor ion scanning, or product ion scanning; a method detecting non-metabolized vitamin D3 in the sample, wherein the non-metabolized vitamin D2 and non-metabolized D3 are ionized simultaneously nor detecting the non-metabolized vitamin D3 fragment ions selected from the group consisting of ions with m/z of 172.2 ± 0.5, 145.0 ± 0.5, and 119.1 ± 0.5 or m/z of 159.0 ± 0.5, 147.0 ± 0.5, 133.1 ± 0.5, and 107.1 ± 0.5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797